DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-12 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Langholz (US 20150077845 A1; March 19, 2015).
Regarding claim 9, Langholz discloses an illumination apparatus for illuminating a sample plane and a sample that is optionally arranged therein along an illumination beam path (Paragraph 45-49), the apparatus comprising: 
a first light source (Figure 1 Element 20) configured for outputting light of at least one first wavelength (λ.sub.photo) (Paragraph 45-49); 
a second light source (Figure 1 Element 10) configured for outputting light of at least one second wavelength (λ.sub.exc) (Paragraph 45-49); and 
a diffraction grating (Figure 1 Element 40) disposed in the illumination beam path between the first and second light sources and the sample plane (Paragraph 45-49),
 wherein light of the first wavelength (λ.sub.photo) is not diffracted by the diffraction grating and light of the second wavelength (λ.sub.exc) is diffracted due to the effect of the diffraction grating (Seen in Figure 1; Paragraph 45-49).
Regarding claim 10, Langholz discloses the illumination apparatus according to claim 9.  Langholz further discloses wherein the diffraction grating is configured to generate a predetermined illumination pattern of the light of the second wavelength (λ.sub.exc) in the sample plane (Paragraph 45-49 – The diffraction grating inherently generate an illumination pattern).
Regarding claim 11, Langholz discloses the illumination apparatus according to claim 10.  Langholz further discloses wherein the light of the first wavelength (λ.sub.photo) is selected for changing a first property of an emitter in the sample, and wherein light of the second wavelength (λ.sub.exc) is selected for changing a second property of the emitter (Abstract).
Regarding claim 12, Langholz discloses the illumination apparatus according to claim 11.  Langholz further discloses wherein the light of the first wavelength (λ.sub.photo) is selected to place the emitter into an activated state and the light of the second wavelength (λ.sub.exc) is selected to place the emitter into an excited state (Paragraph 48-49).

Regarding claim 15, Langholz discloses a microscope comprising: 
a first light source configured for outputting light of at least one first wavelength (λ.sub.photo) to illuminate a sample plane and a sample that is optionally arranged therein along an illumination beam path (Paragraph 45-49); 
a second light source configured for outputting light of at least one second wavelength (λ.sub.exc) to illuminate the sample plane; a diffraction grating disposed in the illumination beam path between the first and second light sources and a sample plane, wherein light of the first wavelength (λ.sub.photo) is not diffracted by the diffraction grating and light of the second wavelength (λ.sub.exc) is diffracted due to the effect of the diffraction grating (Paragraph 45-49); and 
a detector configured for detection light emitted from the sample in repsonse to the light of the at least one second wavelength (Paragraph 33-34).
Regarding claim 16, The microscope of claim 15, wherein the diffraction grating is configured to generate a predetermined illumination pattern of the light of the second wavelength (λ.sub.exc) in the sample plane (Paragraph 45-49 – The diffraction grating inherently generate an illumination pattern).
Regarding claim 17, Langholz discloses a method comprising: 
illuminating a sample plane and a sample that is optionally arranged therein along an illumination beam path with light of a first wavelength (λ.sub.photo) (Paragraph 45-49); 
illuminating the sample plane and the sample that is optionally arranged therein along the illumination beam path with light of a second wavelength (λ.sub.exc) (Paragraph 45-49), diffracting, with a diffraction grating in the illumination beam path, light of the second wavelength (λ.sub.exc) but not difracting the light of the first wavelength (λ.sub.photo) with the diffraction grating (Paragraph 45-49).
Regarding claim 18, Langholz discloses the method of claim 17.  Langholz further discloses wherein diffracting, with the diffraction grating in the illumination beam path, light of the second wavelength (λ.sub.exc) generates a predetermined illumination pattern of the light of the second wavelength (λ.sub.exc) in the sample plane (Paragraph 45-49 – The diffraction grating inherently generate an illumination pattern).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Langholz (US 20150077845 A1; March 19, 2015) in view of Iketaki (US 20110310475 A1; December 22, 2011). 
Regarding claim 13, Langholz discloses the illumination apparatus according to claim 12, but fails to explicitly state wherein the emitter fluoresces in the excited state.
Iketaki discloses wherein the emitter fluoresces in the excited state (Paragraph 8).
Therefore, from the teaching of Iketaki, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention as disclosed by Langholz since it well known that samples when excited will fluoresce.

Regarding claim 14, Langholz discloses the illumination apparatus according to claim 11, but fails to disclose wherein the light of the first wavelength (λ.sub.photo) is selected to place the emitter into a deexcited or bleached state.
Iketaki discloses wherein the light of the first wavelength (λ.sub.photo) is selected to place the emitter into a deexcited or bleached state (Paragraph 8).
Therefore, from the teaching of Iketaki, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention as disclosed by Langholz to control the contrast of the image (Paragraph 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISSELLE GUTIERREZ whose telephone number is (571)272-4672. The examiner can normally be reached M-F 8-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571)272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWIN C GUNBERG/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        
/GISSELLE GUTIERREZ/
Examiner
Art Unit 2884